         Case 1:18-cv-02509-LAK-BCM Document 22 Filed 09/03/19 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------x
                                                                          -~1~~~~~:~               ··-7
AMAZON SERVICES LLC,                                                         DOC#:     q
                                                                             ELECTRONICALLY FiLf.D\
                                                                                        -<k-::J__(A_ 1
                                                                             DATEHLED::Q-(7~ .
                               Plaintiff,                                L

               -against-                                                          18-cv-2509 (LAK)


TECHFRYS CORPORATON d/b/a CALL OF DEALS,

                               Defendant.
------------------------------------------x

                                              ORDER


LEWIS A. KAPLAN,    District Judge.

                The Arbitration A ward in question is confirmed and the Clerk shall enter judgment
in favor of plaintiff and against defendant in the sum of $600, together with post-judgment interest
as provided for by 28 U.S. C. § 1961 from the date of entry of judgment until it is paid substantially
for the reasons set forth in the report and recommendation of Magistrate Judge Barbara Moses to
which no objection has been filed. The Clerk shall close the case.

               SO ORDERED.

Dated:         September 3, 2019




                                                                               an
                                                           United States District Judge
